Exhibit 10.13

SECOND AMENDMENT

TO

DRESSER-RAND GROUP INC.

2005 STOCK INCENTIVE PLAN

Dresser-Rand Group Inc., a Delaware corporation, having established the
Dresser-Rand Group Inc. 2005 Stock Incentive Plan, as amended by the First
Amendment to Dresser-Rand Group Inc. 2005 Stock Incentive Plan dated as of
October 28, 2008 (the “Plan”), and having reserved the right under Article VIII
thereof to amend the Plan, does hereby amend the Plan as follows:

1. Section 4.4 of the Plan is hereby amended to read in its entirety as follows:

4.4 EXERCISE AND SETTLEMENT. The Committee shall establish procedures governing
the exercise of Options, Stock Appreciation Rights or other similar Awards. The
Committee may provide that payment of any applicable exercise price may be made
(A) in cash or its equivalent, (B) by exchanging Shares owned for at least six
months (or for such greater or lesser period as the Committee may determine from
time to time) and that are not the subject of any pledge or other security
interest, (C) through an arrangement with a broker approved by the Company
whereby payment of any applicable exercise price is accomplished in whole or in
part with the proceeds of the sale of Common Stock, (D) by withholding of Shares
deliverable upon exercise or (E) by any combination of the foregoing.

IN WITNESS WHEREOF, Dresser-Rand Group Inc. has caused these presents to be
executed by its duly authorized officer and be effective this 27th day of
February, 2013.

 

DRESSER-RAND GROUP INC.

By:

 

/s/ Mark F. Mai

  Name: Mark F. Mai   Title: Vice President, General Counsel and Secretary